Citation Nr: 0815964	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-27 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to an increased initial rating for post-
traumatic stress disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
October 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In July 2007, a hearing was held before 
the undersigned at the RO.

The Board notes that the veteran was assigned a 100 percent 
evaluation for PTSD for a period of hospitalization from 
November 20, 2006, through December 31, 2006, and a 50 
percent rating both before and after this period.  As the 
veteran was assigned the highest possible evaluation, this 
decision will not address the period of November 20, 2006 
through December 31, 2006.


FINDINGS OF FACT

1.	Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and there is no 
probative evidence establishing an etiological 
relationship between the veteran's current bilateral 
hearing loss disability and his active service.

2.	The veteran's PTSD is manifested by suicidal ideation, 
depression, chronic sleep impairment with nightmares, poor 
concentration and unprovoked irritability with history of 
assault, resulting in total social and occupational 
impairment.


 
CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

2.	The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial agency decision in December 2004.  The RO's 
February and August 2004 notice letters advised the veteran 
what information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The veteran was provided such notice in an August 
2006 VCAA letter.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file, as 
are Social Security Administration (SSA) records.  Post-
service treatment records and reports from the Seattle VA 
Medical Center (VAMC), the Vet Center, Dr. Early of Seattle, 
Washington and Dr. Crane of Everett, Washington have also 
been obtained.  The appellant claimed additional private 
medical records could be obtained from the Everett 
Psychiatric Center and Evergreen Counselling.  However, the 
veteran has indicated these facilities have been closed for 
some time and records are no longer available.  Therefore, 
VA's duty to further assist the veteran in locating 
additional records has been satisfied.  The veteran was 
afforded VA examinations for his hearing loss in March 2007 
and for his PTSD in July 2005 and March 2007.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

The veteran maintains that his currently diagnosed bilateral 
hearing loss is the direct result of his active service.  He 
asserts that he experienced a significant amount of in-
service acoustic trauma as an aircraft mechanic during active 
service.  The veteran's DD Form 214 indicates that the 
veteran's military occupational specialty (MOS) was that of 
cargo airplane mechanic.  Likewise, personnel records 
indicate the veteran also served as a helicopter mechanic.  
As the veteran's MOS entailed proximity to aircraft, 
helicopters and heavy machinery, the Board finds it 
reasonable the veteran was exposed to loud noise in service, 
and therefore concedes in-service acoustic trauma.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

The reports of a February 2005 private and March 2007 VA 
audiology examination both show current bilateral hearing 
loss for VA purposes.  See 38 C.F.R. § 3.385. 

Service medical records indicate the veteran was provided 
audiometric evaluations both at entrance to and separation 
from service, in October 1962 and September 1965, 
respectively.  Prior to November 1967, military audiometric 
results were reported in American Standards Association (ASA) 
units; VA used ASA units prior to July 1966.  However, in 
July 1966, VA adopted International Organization for 
Standardization (ISO) units, and the military followed suit 
in November 1967.  The current definition for a hearing loss 
disability found at 38 C.F.R. § 3.385 is based on ISO units.  
The military audiograms in the instant case conducted in 1962 
and 1965 must be converted from ASA to ISO units.  

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the veteran's October 1962 entrance examination, pure tone 
thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
--
15
LEFT
30
25
20
--
15

Speech recognition ability was not reported.

On examination pending service discharge in September 1965, 
pure tone thresholds, in decibels, converted to ISO units, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
--
15
LEFT
20
15
15
--
15

Again, speech recognition ability was not reported.  The 
veteran's hearing was 15/15 bilaterally, and his ears and 
drums were normal.  There were no findings or complaints 
pertaining to hearing loss.  

There was no hearing disability manifested during active 
service.  In fact, the Board observes that the veteran's 
hearing actually improved at most frequencies during active 
service.  

Post-service medical evidence of left-ear hearing loss is 
first documented in July 1975 on the veteran's enlistment 
examination report for the U.S. Army Reserves; this is nearly 
ten years post service.  There is no documentation of right-
ear hearing loss until February 2005, nearly 40 years post 
service.

The lapse in time between service and the first diagnosis of 
hearing loss weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  

In sum, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  The presumption of service connection, 
therefore, does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  
The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between the veteran's current hearing loss and his in-service 
acoustic trauma.  

The evidence of record contains four opinions as to the 
etiology of the veteran's current hearing loss.  A February 
2005 statement by Dr. Crane indicates the veteran's hearing 
loss is "due to extreme loud noise exposure" without 
further explanation.  A May 2005 VA treatment record by a VA 
audiologist indicates the veteran's hearing loss is 
"possibly due to noise exposure history."  In addition, in 
January 2006, a VA staff audiologist opined that, based on 
the veteran's reported history of noise exposure as a 
helicopter pilot, "origination of hearing loss is more 
likely than not due to potentially hazardous noise levels he 
experienced in the military."  However, a March 2007 VA 
examiner found the veteran's hearing loss to be due to noise 
exposure after his military service.

In deciding whether the veteran's hearing loss is 
etiologically related to his active service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others. Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

Here, there are legitimate reasons for accepting the March 
2007 VA examiner's unfavorable medical opinion over the 
favorable January 2006 VA audiologist's opinion and the 
February 2005 statement of Dr. Crane as well as the May 2005 
VA audiologist opinion.  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Also, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

While the VA audiologist offers a favorable opinion in her 
January 2006 statement, she offers no rationale for this 
opinion.  As for the February 2005 statement by Dr. Crane 
relates the veteran's hearing loss to "extreme loud noise 
exposure," she does not attribute this noise exposure to the 
veteran's active duty service.  Finally, the May 2005 VA 
treatment record raises a possibility the veteran's hearing 
loss is a result of noise exposure, but does not elaborate on 
the source of noise exposure.  In addition, the May 2005 VA 
treatment record notes the veteran's hearing to be 
asymmetrical, and indicates the veteran was unable to provide 
specific unilateral noise exposure that could be responsible 
for such asymmetry.  As such, these statements are not 
probative enough to warrant entitlement to service 
connection.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

In comparison, the March 2007 VA examiner did offer a 
rationale for his opinion, namely citing the lack of any 
hearing loss demonstrated by the veteran's separation 
examination as compared to his entrance examination.  In 
addition, the VA examiner opined that the veteran's hearing 
loss is attributable to noise exposure after military 
service, such as construction, power tools and loud music, a 
factor not discussed in previous statements.  Thus, the Board 
finds that the March 2007 VA examiner's medical opinion is 
accordingly more probative than those rendered by the VA 
staff audiologists and private physician.

The Board acknowledges that the veteran himself has claimed 
he currently has bilateral hearing loss arising from in-
service acoustic trauma.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Finally, the Board acknowledges the veteran's representative 
has suggested the veteran's current hearing loss is 
attributable to in-service combat exposure to rocket and 
mortar attacks.  However, assuming arguendo the veteran was 
subjected to such noise exposure, the Board again notes the 
March 2007 VA examination report attributing the veteran's 
current hearing loss to post-service noise exposure.

In sum, the record does not include probative medical 
evidence establishing that the veteran currently suffers from 
a hearing loss disability that is etiologically related to 
his active service.  While the evidence of record does 
contain a medical opinion in support of the veteran's claim, 
this opinion is not probative, as it is not supported by any 
rationale.  There is no other competent medical evidence 
included in the record to support the veteran's assertion 
that he currently suffers from a hearing loss disability that 
is etiologically related to his active service.  In addition, 
the absence of any medical records of a diagnosis or 
treatment for years after service is probative evidence 
against the claim for direct service connection.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The veteran's PTSD is currently evaluated as 50 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  
Under this diagnostic code, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board notes that the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for a 100 percent evaluation for 
PTSD for the entire appeal period.  As will be discussed 
below, the evidence of record indicates the veteran suffers 
from total social and occupational impairment as a result of 
his PTSD.

With regards to social impairment, the Board observes a 
November 2004 VA hospitalization record indicating the 
veteran has estranged himself from all friends and family.  
Likewise, a July 2005 VA examination found the veteran to 
have limited social interaction and primary difficulties in 
establishing as well as maintaining effective relationships.  
Finally, December 2006 VA treatment records note the veteran 
exhibited problems with social interaction and would 
routinely watch television alone as opposed to interacting 
with other veterans. 

With regards to occupational impairment, the Board notes a 
July 2005 VA psychiatric examination, in which the examiner 
finds the veteran's PTSD to pose "moderately severe" 
difficulties in occupational endeavors.  In addition, a 
January 2006 private psychological evaluation by Dr. Early, a 
clinical psychologist, found the veteran to be functionally 
disabled and unemployable as a result of his recurrent PTSD 
and major depressive disorder.  The Board notes that the 
veteran is not service-connected for a major depressive 
disorder.  However, Dr. Early does not opine as to the extent 
the veteran's service-connected PTSD contributes to his 
unemployability.  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  As such, in light of Dr. 
Early's evaluation, the Board must consider the veteran's 
PTSD to render him unemployable.

Also of record are numerous Global Assessment Functioning 
(GAF).  GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  The Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) contemplates that the GAF 
scale will be used to gauge a person's level of functioning 
at the time of the evaluation (i.e., the current period) 
because ratings of current functioning will generally reflect 
the need for treatment or care.  The Board notes that while 
GAF scores are probative of the veteran's level of 
impairment, they are not to be viewed outside the context of 
the entire record.  Therefore, they will not be relied upon 
as the sole basis for an increased disability rating.

The veteran's GAF scores have remained largely consistant 
throughout the appeal period.  Treatment records in December 
2004, February 2005 and January and December 2006 each 
assigned the veteran a GAF score of 40.  November 2004 
hospitalzation records indicate the veteran had a GAF score 
of 32 at admission and 45 at discharge.  The Board observes 
that while a July 2005 VA examiner assigned the veteran a GAF 
score of 50, he also evaluated the veteran's PTSD as 
"moderately-severe to severe."  A GAF score of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social occupations, or school functioning (e.g., no friends, 
unable to keep a job).  With respect to GAF scores, when 
viewing the evidence in its entirety, the Board concludes 
that the veteran's GAF scores are consistent with a 100 
percent evaluation and the symptomatology contemplated by 
such evaluation.

The evidence of record indicates that the veteran's PTSD is 
also characterized by suicidal ideation, depression, chronic 
sleep impairment with nightmares, unprovoked irritability 
with a history of assault, poor concentration and some memory 
loss.  While such symptoms are consistent with a 70 percent 
evaluation, the Board finds that, as a whole, the veteran's 
overall disability more closely approximates that of a 100 
percent evaluation.

The Board acknowledges that the veteran does not meet all of 
the criteria for a 100 percent disability evaluation.  For 
example, there is no evidence of gross impairment in though 
process or communication or persistent delusions or 
hallucinations.  However, there is evidence that he has 
sucidical ideation, some level of depression, impaired 
impulse control with unprovoked irritability, poor anger 
management with a history of assault and poor concentration 
resulting in total social and occupational isolation.  Also 
of record are GAF scores consistent with severe impairment.  
Under such circumstances, granting the benefit of the doubt 
in favor of the veteran, the Board concludes that the veteran 
meets the criteria for a 100 percent evaluation.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).











	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied.

An initial evaluation of 100 percent for PTSD is granted, 
subject to laws and regulations governing the payment of 
monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


